The petition by the respondent mother for certification to appeal from the Appellate Court (AC 41031) is granted, limited to the following issue:"Did the Appellate Court properly dismiss the appeal from the judgment terminating the respondent's parental rights on the grounds that (1) the appeal was not properly filed pursuant to Practice Book § 79a-3 (c), and (2) the procedure set forth in Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed. 2d 493 (1967), is not applicable in the context of child protection proceedings?"ROBINSON, C.J., and D'AURIA, J., did not participate in the consideration of or decision on this petition.